

Exhibit 10.3
 
sanders logo [sanders.jpg]
 
527 Madison Avenue
15th Floor
New York, NY 10022
Telephone: (212) 508-4021
Fax: (212) 593-6150
 
CONFIDENTIAL


October 31, 2006


Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street
New York, NY 10005


Dear Dr. Zabala,


This letter (the “Agreement”) will confirm the engagement of Sanders Morris
Harris Inc., a Texas corporation (“SMH”), by Blackhawk Capital Group BDC, Inc.,
a Delaware corporation and a business development company registered under the
Investment Company Act of 1940, as amended (the “Company”), as financial adviser
and placement agent in connection with the Company’s proposed Private Placement
of a maximum $5 million in common stock (“Securities”) to accredited investors
(the “Offering”). There will be a minimum of $3.5 million in Securities to be
raised in the Offering. Included in both amounts will be $100,000 in Blackhawk
debt to be converted by The Concorde Group, Inc. into 100,000 shares of
Blackhawk common stock.



1.  
Scope of SMH’s Services. SMH will assist the Company in placing the Securities
with terms substantially like those described in the Term Sheet (Exhibit A). To
that extent, SMH will distribute Offering Materials (as hereinafter defined) to
potential investors, report the status of the Offering to the Company, and
assist in consummating the Offering, including, but not limited to:

 

a.  
familiarizing itself to the extent it deems appropriate and feasible with the
business operations, properties, financial condition, and prospects of the
Company,

 
1

--------------------------------------------------------------------------------





b.  
assisting the Company in preparing Offering Materials for distribution by SMH to
potential investors selected by SMH and the Company,




c.  
screening and contacting prospective investors,




d.  
assisting in negotiations with prospective investors, and




e.  
advising and assisting the Company in structuring and pricing the Offering.



The Offering will be conducted pursuant to the terms and conditions of a
customary placement agent agreement acceptable to SMH, the Company and their
respective counsel. The Company shall retain control of the Offering and shall
have the right to determine (a) whether to close the sale of the Securities to a
specific investor, (b) whether to close or terminate the Offering, and (c) the
content of the Offering Materials. It is understood by both parties that SMH
intends to solicit interest from a limited number of potential investors and on
a “best-efforts” only basis. SMH will, in its sole discretion, determine the
reasonableness of its efforts and is under no obligation to perform at any level
other than what it deems reasonable.



2.  
Fees and Exclusivity. In return for SMH’s services in the placement of
Securities, the Company will pay SMH a cash fee equal to 9.00% of the gross
proceeds of any Securities placed by SMH (consisting of a 2.0% advisory fee and
7.00% placement agent fee).



Any fee contemplated in the above sentence herein will be referred to as the
“Financing Fees”. Any Financing Fees payable to SMH will be due at the closing
date of the Offering and shall be payable to SMH by the Company.


Upon the closing of the Offering, SMH shall act as exclusive placement agent for
the Company during the remainder of the term and Residual Period (if the Company
and SMH have agreed on a Residual Period) (as described in Section 4), and
during this period SMH shall receive the fees set forth in this Section 2 if
securities are sold by the Company through a private placement to investors
contacted by SMH.



3.  
Expenses. In addition to the foregoing, the Company will, upon request,
reimburse SMH for all reasonable out of pocket costs and expenses incurred by
SMH in performing its obligations under this Agreement, which costs and expenses
shall include, but not be limited to, travel expenses, expenses incurred in
performing due diligence in connection with transactions, legal expenses, and
all other expenses reasonably incurred by SMH in performing its obligations
under this Agreement; provided, however, that SMH shall obtain the prior
approval of the Company for any single expenditure in excess of $10,000. In
seeking reimbursement for expenses, SMH shall provide to the Company a written
statement or statements detailing expenses for which reimbursement is sought
and, upon request by the Company, shall provide copies of invoices and other
documentation supporting such expenses. Reimbursable expenses shall be payable
by the Company within 10 days of receipt by the Company of such written
statement or, if requested by the Company, copies of supporting documentation.

 
2

--------------------------------------------------------------------------------



 

4.  
Term. The term of this Agreement shall begin on the date hereof and shall
terminate 12 months thereafter. At the end of the 12 months, SMH and the Company
may agree in writing to extend the 12 month period on an annual basis ("Residual
Period"). SMH reserves the right to terminate its engagement on 30 days notice
in writing during the initial 12 months and Residual Period, but will not
terminate its engagement if such termination would jeopardize the closing of the
Offering.




5.  
Company Information. The Company will furnish SMH such information concerning
the Company as SMH reasonable determines to be appropriate with respect to the
Offering (“Information”). The Company shall afford SMH and its counsel and
representatives full and complete access to its books and records and will use
commercially reasonable efforts to afford SMH will full and complete cooperation
of management to gather the Information. The Company recognizes and confirms
that SMH (a) will use and rely on the Information in performing the services
contemplated by this Agreement, without independently verifying the accuracy and
completeness of the same, (b) does not assume responsibility for the accuracy or
completeness of the Information, and (c) will not make an appraisal of any
assets or liability of the Company.



The Company hereby represents to SMH that all solicitation materials prepared by
the Company and used in connection with the Offering (the “Offering Materials”)
will not, as of the date of any offer or sale in connection with the Offering,
contain any untrue statement of a material fact or omit a material fact
necessary to make the statements contained therein, not misleading, in light of
the circumstances under which they were made. If at any time an event occurs as
a result of which the Offering Materials, as then amended or supplemented, would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made when such Offering Materials are delivered to a
prospective purchaser pursuant hereto, not misleading, the Company will promptly
notify SMH to suspend solicitation of prospective purchasers in connection with
the Offering; and if the Company decides to amend or supplement the Offering
Materials, it will promptly advise SMH by telephone (with confirmation in
writing) and will promptly prepare an amendment or supplement that will correct
such statement or omission.
 
3

--------------------------------------------------------------------------------


 
SMH will not violate, or cause the Company to violate, any applicable federal
and state securities laws in connection with the Offering.



6.  
Confidentiality. In connection with this engagement, it is contemplated that SMH
will receive from the Company certain information (including certain business
planning, product, marketing, technical, financial, and other information and
materials) the Company considers confidential. SMH shall use this confidential
information solely for the purpose of providing services to the Company and will
not disclose to any party (other than SMH’s officers, directors, employees,
affiliates, and counsel who have a need to know such information, herein
“Representatives”) any such confidential information, except with the prior
written approval of the Company; provided, however, that the foregoing
restrictions shall not apply to any information that: (a) is included in the
Offering Materials and disclosed pursuant to the distribution of the Offering
Materials as permitted by the Company, (b) the Company consents to having
disclosed in connection with the Offering, (c) is publicly available when
provided or thereafter becomes publicly available other than through disclosure
by SMH or its Representatives, or (d) is required to be disclosed by SMH by
judicial or administrative process in connection with any action, suit,
proceeding, or investigation; and provided, further, however, that SMH shall
give the Company notice of any such requirement immediately upon the becoming
aware of same and shall not disclose such information except only to the extent
required after the maximum time permitted. Information shall be deemed “publicly
available” if it becomes a matter of public knowledge or is contained in
materials available to the public or is obtained by SMH from any source other
than the Company or its representatives, provided that such source was not to
SMH’s actual knowledge subject to a confidentiality agreement with the Company.
SMH will take reasonable steps to assure that the Offering Materials are not
distributed to any persons not permitted to receive them pursuant to the terms
hereof. Prospective investors in the Offering must execute a confidentiality
agreement before being provided Offering materials.




7.  
Indemnification. The Company acknowledges that SMH will be acting on behalf of
the Company and will require indemnification by the Company. The Company further
acknowledges that SMH’s indemnification provisions attached hereto as Exhibit B
are incorporated by reference herein or are made a part hereof for all purposes
as though set forth entirely herein.




8.  
Miscellaneous. The Offering will be completed in accordance with Regulation E
under the Securities Act of 1933, as amended, which is the private placement
offering exemption applicable to business development companies registered under
the Investment Company Act of 1940, as amended ("Investment Company Act"), and
all applicable state or other jurisdictional securities laws (i.e. “blue sky”
laws). All investors in the Transaction will be persons who qualify as
accredited investors under all applicable federal and state securities laws.

 
4

--------------------------------------------------------------------------------


 
The Company shall have the right to identify investors with which it has
affiliations who would be suitable accredited investors for the Offering
("Company-Introduced Investors"), and introduce these investors to SMH for the
Offering. In the event that SMH and the Company decide that these investors are
suitable for the Offering and purchase Securities in the Offering, fees shall be
due to SMH respecting Securities purchased by Company-Introduced Investors
pursuant to Section 2 above. I


The parties agree that their relationship under this Agreement is an advisory
relationship only, and nothing herein shall cause SMH to be partners, agents or
fiduciaries of, or joint venture partners with, the Company or with each other.


The Company agrees that, following the closing of the Offering, SMH shall have
the right to place advertisements in financial and other newspapers and journals
at its own expense describing its services to the Company hereunder, provided
that SMH will submit a copy of any such advertisement to the Company for its
approval, which approval shall not be unreasonably withheld or delayed. In
addition, before SMH provides the offering circular and offering documents to a
prospective investor, it will have the investor execute a confidentiality
agreement.


This Agreement may not be amended or modified except in writing and shall be
governed by, and construed in accordance with the laws of the State of New York.


If this Agreement reflects our mutual understanding, please execute two copies
in the space indicated below and return one to us.


Very truly yours,


SANDERS MORRIS HARRIS INC.


/s/ Richard J. Kelly

--------------------------------------------------------------------------------

Richard J. Kelly
Managing Director—Financial Services
 
Accepted and agreed to as of October  31, 2006:


BLACKHAWK CAPITAL GROUP BDC, INC.


/s/ Craig A. Zabala

--------------------------------------------------------------------------------

Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer
 
5

--------------------------------------------------------------------------------



Exhibit A
 
Blackhawk Capital Group BDC, Inc.
$5.0 Million Private Equity Placement
October 25, 2006


Issuer
 
Blackhawk Capital Group BDC, Inc. (the “Company”).
     
Use of Proceeds
 
General corporate purposes and potential acquisitions of similar companies in
the United States.
     
Amount
 
$5,000,000 (Minimum at $3,500,000)
     
Securities
 
5,000,000 shares of common stock (minimum at 3,500,000 shares) of the Company
(the “Securities”), which will be unregistered upon issuance but will be
subsequently registered by the Company.
     
Purchase Price
 
The purchase price of the Securities per share will be $1.00.
     
Funding / Registration
 
Upon execution of purchase agreements and related documentation, the Investors
will fund into escrow. Share certificates will be subsequently delivered to the
Investors; however the Securities would not yet be registered. The Company will
commit to file a registration statement for the Securities with the SEC within
90 days of the closing.
     
Exclusive Placement Agent
 
Sanders Morris Harris, Inc. (“SMH”).
     
Plan of Distribution
 
SMH will market the Securities into both the institutional investment community
as well as high net-worth accredited investors. In addition, SMH will market the
Securities within its own managed investment management operations.



6

--------------------------------------------------------------------------------


 
Exhibit B


Indemnification


Blackhawk Capital Group BDC, Inc., a Delaware corporation (the “Company”) agrees
to indemnify and hold harmless Sanders Morris Harris Inc., a Texas corporation
(“SMH”), together with its affiliates, directors, officers, agents, and
employees (SMH and each such entity or person, an “Indemnified Person”), from
and against any and all losses, claims, damages, judgments, and liabilities,
expenses, or costs (and all actions in respect thereof and any legal or other
expenses in giving testimony or furnishing documents in response to a subpoena
or otherwise), including the cost of investigating, preparing for, or defending
any such action or claim, whether or not in connection with litigation in which
an Indemnified Person is a party, as and when incurred, directly or indirectly
caused by, relating to, based upon, or arising out of SMH’s performance of its
engagement by the Company under the letter agreement dated as of October 25,
2006, as it may be amended from time to time (the “Agreement”), or otherwise
arising out of or in connection with advice or services provided or to be
provided by Indemnified Persons pursuant to the Agreement, the transactions
contemplated thereby, or any Indemnified Person’s actions or inactions in
connection with any such advice, services, or transactions, including any
indemnified person’s sole or contributory negligence, if such activities were
performed (i) in good faith and (ii) in such manner reasonably believed by such
Indemnified Person to be within the scope of the authority conferred by the
Agreement or by law and to be on behalf of the Company or in furtherance of the
performance of SMH’s services under the Agreement; provided, however, such
indemnity agreement shall not apply to any such loss, claim, damage, liability,
or cost incurred by any Indemnified Person to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence or willful
misconduct or bad faith of such Indemnified Person. The Company also agrees that
no Indemnified Person shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company for or in connection with the any
advice or services provided by any Indemnified Persons in connection with the
Agreement, the transactions contemplated by the Agreement, or any Indemnified
Persons’ actions or inactions in connection with any such advice, services, or
transactions except for any such liability for losses, claims, damages,
liabilities, or costs found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Person’s gross negligence or willful misconduct
or bad faith in connection with such advice, actions, inactions, or services.


These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: SMH, its affiliated entities, directors, officers, employees, agents,
legal counsel and controlling persons of SMH within the meaning of the federal
securities laws, and the respective successors, assigns, heirs, beneficiaries,
and legal representatives of each of the foregoing indemnified persons or
entities. All references to SMH or Indemnified Persons in these Indemnification
Provisions shall be understood to include any and all of the foregoing
indemnified persons or entities.
 
7

--------------------------------------------------------------------------------


 
If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from its
obligations hereunder except if and only to the extent that the Company’s
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person’s failure so to notify the Company. SMH will have the
right to retain counsel of its own choice to represent it; however, such firm
shall be acceptable to the Company, which acceptance shall not be unreasonably
withheld, and unless the Company assumes SMH’s defense as provided below, the
Company will pay the reasonable fees and expenses of such counsel, and such
counsel shall to the fullest extent consistent with its professional
responsibilities cooperate with the Company and any counsel designated by it.
The Company will be entitled to participate at its own expense in the defense,
or if it so elects, to assume and control the defense of any action, proceeding,
or investigation, but, if the Company elects to assume the defense, such defense
shall be conducted by counsel reasonably acceptable to SMH. Any Indemnified
Person may retain additional counsel of its own choice to represent it but shall
bear the fees and expenses of such counsel unless the Company shall have
specifically authorized the retaining of such counsel. The Company will not be
liable for any settlement of any claim against an Indemnified Person made
without its written consent.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and SMH, on the other hand,
and also the relative fault of the Company, on the one hand, and SMH, on the
other hand, in connection with the statements, acts or omissions that resulted
in such losses, claims, damages, liabilities, or costs, and the relevant
equitable considerations shall also be considered. No person found liable for a
fraudulent misrepresentation shall be entitled to contribution from any person
who is not also found liable for such misrepresentation. Notwithstanding the
foregoing, SMH shall not be obligated to contribute any amount hereunder that
exceeds the amount of fees received by SMH pursuant to the Agreement.
 
8

--------------------------------------------------------------------------------


 
Neither termination nor completion of the engagement of SMH or any Indemnified
Person under the Agreement shall affect the provisions of these Indemnification
Provisions, which shall then remain operative and in full force and effect.


If any provision contained in this Exhibit B is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this Exhibit
B shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated. These Indemnification Provisions may not be amended or
modified in any way, except by subsequent agreement executed in writing.


9

--------------------------------------------------------------------------------

